DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 9/27/2022 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first measurement unit which acquires a first time-series signal with a first time resolution” in claim 1,
“a second measurement unit which acquires a second time-series signal with a second time resolution higher than the first time resolution” in claim 1,
 “a determination unit which determines a measurement abnormality of the automatic analysis apparatus based on the second time-series signal” in claim 1, and
“a data processing unit which smooths the second time-series signal to extract a peak position of the smoothed second time-series signal” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
a&b)	Paragraph 18 and Fig. 2 describe the first measurement unit as an A/D converter 210A and the second measurement unit as another A/D converter, 210B.  However, paragraph 14 describes the two units as “automatic analysis apparatuses” while paragraph 18 calls the A/D converters 210A and 210B part of the same “automatic analysis apparatus 200” of Fig. 2 bringing into question what the nature of the first and second measurement unit actually is.
c&d)	No specific embodiment appears to be disclosed for a determination unit or a data processing unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the purpose is of the first time-series signal.  Paragraph 14 suggests the use of the first time-series signal for analysis of a blood or urine specimen, however it is not clear how the first time-series signal is used in the signal processing apparatus of claim 1 or any of the dependent claims.  Clarification is requested.  Furthermore, claim 1 recites the limitation "the automatic analysis apparatus" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitations:
“a first measurement unit which acquires a first time-series signal with a first time resolution”,
“a second measurement unit which acquires a second time-series signal with a second time resolution higher than the first time resolution”, and
 “a determination unit which determines a measurement abnormality of the automatic analysis apparatus based on the second time-series signal” 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 18 and Fig. 2 describe the first measurement unit as an A/D converter 210A and the second measurement unit as another A/D converter, 210B.  However, paragraph 14 describes the two units as “automatic analysis apparatuses” while paragraph 18 calls the A/D converters 210A and 210B part of the same “automatic analysis apparatus 200” of Fig. 2 bringing into question what the nature of the first and second measurement unit actually is.  In order to further prosecution, the Examiner is interpreting the measurement units to be A/D converters.
Paragraphs 8, 16, 17, and 40 mention a determination unit, but give no structure to the unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 are also rejected by virtue of their dependency on claim 1.
Regarding claim 2, it is unclear if the “measurement abnormality” is supposed to be the same measurement abnormality as the measurement abnormality in claim 1 or a separate measurement abnormality.  Clarification is requested.  Claims 3 and 9 are also rejected by virtue of their dependency on claim 2.
Regarding claim 3, it is unclear what relationship the “measurement abnormality” is supposed to have with the measurement abnormality in claim 1 and the measurement abnormality in claim 2.  Clarification is requested.
Regarding claim 4, it is unclear if the “measurement abnormality” is supposed to be the same measurement abnormality as the measurement abnormality in claim 1 or a separate measurement abnormality.  In addition, it is unclear what is meant by “a feature amount of a rising portion of the second time-series signal” as no examples of feature amounts for a rising portion appear to be given in the Specification.  Clarification is requested.
Regarding claim 5, it is unclear if the “measurement abnormality” is supposed to be the same measurement abnormality as the measurement abnormality in claim 1 or a separate measurement abnormality.  In addition, it is unclear what is meant by “a feature amount of a rising portion of the second time-series signal” as no examples of feature amounts for a rising portion appear to be given in the Specification.  Clarification is requested.
Regarding claim 6, it is unclear if the “measurement abnormality” is supposed to be the same measurement abnormality as the measurement abnormality in claim 1 or a separate measurement abnormality.  Clarification is requested.  In addition, the limitation “a data processing unit which smooths the second time-series signal to extract a peak position of the smoothed second time-series signal” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs 16, 20, and 23 mention a data processing unit, but give no structure to the unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
See above, Pages 6 and 7 (section beginning “Applicant may:”) for ways to overcome this rejection..
Claims 7 and 8 are also rejected by virtue of their dependency on claim 6.
Regarding claim 7, it is unclear what relationship the “measurement abnormality” is supposed to have with the measurement abnormality in claim 1 and the measurement abnormality in claim 6.  Clarification is requested.  Claim 8 is also rejected by virtue of its dependency on claim 7.
Regarding claim 8, it is unclear what relationship the “measurement abnormality” is supposed to have with the measurement abnormality in claim 1, the measurement abnormality in claim 6, and the measurement abnormality of claim 7.  Clarification is requested.
Regarding claim 9, it is unclear what relationship the “measurement abnormality” is supposed to have with the measurement abnormality in claim 1 and the measurement abnormality in claim 2.  In addition, it is unclear how a type of measurement abnormality could be determined if a measurement abnormality does not occur.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Imoto (US 20200116634 A1).
Regarding claim 1, Imoto teaches a signal processing unit 7 (Fig. 8, Par. 21) A signal processing apparatus with two A/D converters 8a and 8b (Fig. 8, Par. 58) that have adjustable sample rates given Imoto tunes them to synchronization with the repetition period of the light source unit at integer multiples of the repetition period (Par. 63) and thus, have the capability that each of the A/D converters can acquire signals with different time resolutions with one having a higher time resolution comprising: a first measurement unit which acquires a first time-series signal with a first time resolution; a second measurement unit which acquires a second time-series signal with a second time resolution higher than the first time resolution; and outputs the digital signal to memory 9, a calculation unit 10, and a computer 11 (Fig. 8, Par. 21) and a determination unit which determines a measurement abnormality of the automatic analysis apparatus based on the second time-series signal. Applicant should also note that, with regard to apparatus claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of determining a measurement abnormality of the automatic analysis apparatus based on a feature amount associated with a peak position of the second time-series signal.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).                                            
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 2 and the apparatus of claim 2 is capable of determining a measurement abnormality of the automatic analysis apparatus based on feature amounts in the vicinities of a starting point and an end point of a peak portion including a peak position of the second time-series signal.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 2 (see MPEP §2114).                                            
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of determining a measurement abnormality of the automatic analysis apparatus based on a feature amount of a rising portion of the second time-series signal.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).                                            
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of determining a measurement abnormality of the automatic analysis apparatus based on at least one of a feature amount of a rising portion of the second time-series signal, a feature amount in the vicinity of a starting point of a peak portion including a peak position of the second time-series signal, and a feature amount in the vicinity of an end point of a peak portion including a peak position of the second time-series signal.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).                                    
Regarding claim 6, Imoto teaches memory 9, a calculation unit 10, and a computer 11 (Fig. 8, Par. 21) which are capable of data processing.      
Regarding claim 7, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 6 and the apparatus of claim 6 is capable of acquiring a Mahalanobis distance from a reference data cluster of the feature amount, and determining a measurement abnormality of the automatic analysis apparatus based on the Mahalanobis distance.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 6 (see MPEP §2114).                                            
Regarding claim 8, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 7 and the apparatus of claim 7 is capable of having the reference data cluster include a normal reference data cluster which is a measurement data group based on normal measurement and an abnormality reference data cluster which is a measurement data group based on measurement in a predetermined abnormal state, and the determination unit compare a Mahalanobis distance from the normal reference data cluster of the feature amount with a Mahalanobis distance from the abnormality reference data cluster of the feature amount, and determine a measurement abnormality based on a comparison result.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 7 (see MPEP §2114).                                            
Regarding claim 9, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 2 and the apparatus of claim 2 is capable of determining a type of the measurement abnormality based on a distribution state of the feature amount, in addition to whether the measurement abnormality occurs or not.  As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 2 (see MPEP §2114).                                            

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796     

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796